EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”), dated as of, July 25, 2007, is entered into
between Royal Caribbean Cruises Ltd., a company organized and existing under the
laws of Liberia (together with its successor and assigns, “Company”), and
Richard D. Fain (“Executive”).

Recitals

 

Executive and Company desire to enter into this Agreement for Company's
employment of Executive as a full time officer of Company, on the terms and
conditions contained in this Agreement, which terms and conditions have been
approved by the Compensation Committee of the Board of Directors of Company.
THIS AGREEMENT SUPERSEDES ANY PRIOR EMPLOYMENT AGREEMENT BETWEEN COMPANY AND
EXECUTIVE.

Agreement

 

For and in consideration of the foregoing and of the mutual covenants of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.          EMPLOYMENT. Company hereby employs Executive to serve in the
capacities described herein and Executive hereby accepts such employment and
agrees to perform the services described herein upon the terms and conditions
hereinafter set forth.

2.          TERM. The term of this Agreement (the “Term”) shall commence on the
date of this Agreement and shall continue until the occurrence of a “Termination
Event”, as defined below, except that, until the occurrence of a Termination
Event, at any date the Term shall consist of a period of two (2) years from that
date. As used in this Agreement, a “Termination Event” shall mean any of the
events described in Section 7 hereof.

3.

POSITION, DUTIES AND LOCATION.

(a)        Position. Executive shall have the title appearing in the signature
page of this Agreement.

(b)        Duties and Location. Executive's employment duties and
responsibilities will be those designated to him or her, from time to time, by
Company and will, in all respects, be consistent with the duties and
responsibilities of an individual serving as a full time officer of Company.
Executive will, at all times during the Term, comply with all ethics and
employment policies of Company applicable to full time officers of Company, as
such policies may be amended by Company from time to time, including, but not
limited to any policy requiring ownership of Company equity by officers of
Company. When performing his or her duties hereunder, Executive shall report to
the Board of Directors of the Company. Executive agrees to devote his or her
entire professional time, energy, and skills to such employment during the Term.
During the

 


--------------------------------------------------------------------------------



 

Term, Executive’s principal office, and principal place of employment, shall be
in Southeast Florida.

 

(c)        Permitted Activities. Subject to Company's ethics and employment
policies, as from time to time constituted or amended, Executive shall (i) with
the prior written approval of Company, be permitted to serve as a director of
one or more other U.S. or non-U.S. companies during the Term, and (ii) be
permitted to engage in other charitable activities and community affairs;
provided that, none of the foregoing activities shall interfere with the proper
performance of his or her duties and responsibilities hereunder.

4.

COMPENSATION.

(a)        Base Compensation. Company shall pay Executive, and Executive agrees
to accept, base compensation (“Base Compensation”) as designated from time to
time in written communication from Company setting forth such Base Compensation.
Such Base Compensation shall be paid in accordance with the Company’s payroll
cycle during the Term, subject to all applicable withholding taxes. The Base
Compensation may be reviewed by Company and by written notice from Company to
Executive, may be increased, but not decreased, at any time during the Term at
the sole discretion of Company. No increase in the Base Compensation pursuant to
this Section 4(a) shall at any time operate as a cancellation of this Agreement;
any such increase shall operate merely as an amendment hereof, without any
further action by Executive or Company. If any such increase or increases shall
be so authorized, all of the terms, provisions and conditions of this Agreement
shall remain in effect as herein provided, except that the Base Compensation
shall be deemed amended to set forth the higher amount of such Base Compensation
to Executive.

(b)        Bonus Compensation. Executive shall be eligible to participate in any
cash bonus compensation program available to full time officers of Company and
eligible to receive an annual cash bonus during the Term on the same basis and
under substantially the same terms as such similarly situated employees. The
bonus award of Executive shall be established from time to time by Company, in
its sole and unfettered discretion.

(c)        Equity and Long-Term Incentive Awards. Executive shall be eligible to
participate in any equity or long-term incentive plans available to full time
officers of Company and eligible to receive awards under such plans from time to
time, as determined by Company, in its sole and unfettered discretion. Executive
shall also be entitled to receive any equity awards that may be granted to him
pursuant to agreements approved from time to time by the Company. Any equity
grant(s) held by Executive on the date of this Agreement shall be retained by
Executive, subject to the terms and conditions of the plan(s) or agreement(s)
under which such equity grant(s) were awarded or distributed.

(d)        Deferred Compensation. The Company has deposited assets in a rabbi
trust and shall continue to deposit in the rabbi trust, for each calendar
quarter after the

 

2

 


--------------------------------------------------------------------------------



 

date hereof until the earlier of June 2014 or the Executive’s termination of
employment, 10,086 shares of the Company’s common stock. The assets held in the
rabbi trust shall be paid in a lump sum (i) if the Executive's employment
terminates by death, to his beneficiaries within sixty (60) days following his
death (ii) if the Executive incurs a disability (as defined under Section 409A
of the Internal Revenue Code) to him or his legal representatives within sixty
(60) days following the date of determination of such disability, or (iii) if
his employment terminates other than as described in the foregoing subsections
(i) and (ii), on the first day after the six month anniversary of his
termination of employment. The payments set forth in this Section 4(d) will be
payable regardless of the reason for the Executive’s termination of employment.
In the event the trustee of the trust fails to distribute all or any part of the
assets to Executive or his beneficiaries in accordance with this Section 4(d)
because the Company is insolvent, the Executive or his beneficiaries, as the
case may be, may pursue their rights as general creditors of the Company with
respect to the value of the undistributed trust assets. The preceding
notwithstanding, the Company shall have no responsibility to Executive or his
beneficiaries for any diminution in market value of the assets deposited in the
rabbi trust.

 

5.

FRINGE BENEFITS.

(a)        Generally. Executive and his or her eligible dependents shall be
entitled to participate in all pension, welfare, benefits, and fringe benefit
programs or other employee perquisite programs approved by Company that now or
hereafter may be made generally available to full time officers of Company and
for which Executive or such dependents will qualify according to eligibility
requirements under the provisions thereof. The Company shall purchase Executive
a policy of insurance on the life of Executive in the amount generally available
to full time officers of Company, plus an amount equal to two (2) times
Executive’s annual Base Compensation. Benefits of any such policy of insurance
shall be paid to beneficiaries designated by Executive.

(b)        Vacation. During the term of this Agreement, Executive shall be
entitled to paid vacation per calendar year in accordance with Company policies
regarding vacation generally.

(c)        Relocation. If Executive is required by Company to relocate from his
or her principal place of employment as set forth in Section 3(b), he or she
shall be eligible for relocation benefits in accordance with Company policy
regarding relocation generally available to full time officers of Company.

6.          EXPENSES. During the period of his or her employment, Executive
shall be reimbursed for his or her business-related expenses incurred on behalf
of Company in accordance with the travel and entertainment expense policy of
Company in effect at the time the expense was incurred. Executive agrees to
maintain such records and documentation of all such expenses to be reimbursed by
Company hereunder as Company shall require and in such detail as Company may
reasonably request.

 

 

3

 


--------------------------------------------------------------------------------



 

 

 

7.

TERMINATION.

(a)        Generally. Executive’s employment under this Agreement may be
terminated prior to expiration of the Term in accordance with the following
paragraphs.

(b)        Mutual. Executive’s employment under this Agreement may be terminated
upon the mutual written agreement of Company and Executive.

(c)        Death or Disability. In the event of the death of Executive, this
Agreement shall terminate. If, during Executive’s employment under this
Agreement, Executive shall become disabled, as defined by Company's then
applicable and governing long term disability plan or policy, and unable to
perform his or her duties as required herein (“Disability"), then Company may,
upon written notice to Executive, terminate Executive’s employment under this
Agreement and this Agreement shall terminate upon such termination of
employment.

 

(d)        Cause. Executive’s employment under this Agreement may be terminated
by Company for Cause, as herein defined. For purposes of this Agreement, the
term “Cause” shall mean the existence or occurrence of one or more of the
following conditions or events:

(i)          Executive's commission of fraud, deceit, misappropriation, theft,
embezzlement, financial misrepresentation or other similar behavior or action in
Executive's dealings with or with respect to Company or its subsidiaries or
affiliates or any entity with which Company or its subsidiaries or affiliates
shall be engaged in or be attempting to engage in commerce;

(ii)         Executive being convicted of or entering a plea of guilty or nolo
contendere to any crime which constitutes a felony offense or any crime
involving moral turpitude;

(iii)        Executive's actions or failure(s) to act constitute a material
conflict of interest pursuant to Company’s ethics and employment policies, as
from time to time constituted or amended;

(iv)        Executive's intentional, reckless, or grossly negligent conduct
results in damage of a material nature to any property or business interests of
Company or its subsidiaries or affiliates;

(v)         Executive's actions or failure to act constitute a material breach
of his or her duties hereunder; or

(vi)        Executive’s failure to follow the lawful directives of the Board of
Directors of the Company, with respect to his or her duties hereunder or to
comply with Company policies, as from time to time constituted or amended.

 

4

 


--------------------------------------------------------------------------------



 

 

In the event Executive shall become the subject of an arrest, indictment,
charge, or information, or any other judicial or quasi-judicial proceeding
brought by any state or federal law enforcement or administrative agency,
relating to the alleged commission by Executive of any crime described in
Section 7(d)(ii), Company may, at its election, immediately suspend Executive,
without compensation, pending an acquittal or satisfactory (to Company in its
sole discretion) dismissal or other disposition of any of the foregoing. In the
event of any such acquittal or satisfactory dismissal or other disposition of
charges following the suspension of Executive by Company as permitted by Section
7(d)(ii), upon reinstatement of Executive, Company's obligation to compensate
Executive during the suspension shall be the lesser of Executive's unpaid annual
Base Compensation during the period of suspension or Executive's annual Base
Compensation for a period of two (2) years from the date of the suspension.

No termination of Executive's employment hereunder by Company for Cause shall be
effective as a termination for Cause unless the provisions of this Section 7(d)
shall first have been complied with. Any termination of Executive’s employment
by Company under this Section 7(d) shall be communicated by Notice of
Termination to Executive given in accordance with Section 14 hereof. A “Notice
of Termination” means a written notice which (1) indicates the specific
termination provision in this Agreement relied upon, (2) sets forth, in
reasonable detail, the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and (3)
if the termination date is other than the date of receipt of such notice,
specifies the termination date, which date shall not be more than sixty (60)
calendar days after the giving of such notice.

 

Termination for Cause as a result of events set forth in Section 7(d) (i)
through (iv) above shall be effective immediately upon delivery of the Notice of
Termination pursuant to Section 7(a) hereof. In the event of a Termination for
Cause as a result of the events set forth in Section 7(d)(v) or (vi) above,
Executive shall have fifteen (15) days (the "Cure Period") from the date
Executive receives a Notice of Termination to remedy and cure any alleged Cause
supporting any termination pursuant to this Section 7(d)(v) or (vi). If
Executive fails to cure such alleged Cause within the Cure Period (during which
time Company, at its sole discretion, may suspend Executive without
compensation), Executive's employment hereunder and this Agreement shall then
immediately terminate for Cause. If Executive cures the alleged Cause and
Executive was suspended during the Cure Period, he or she shall be promptly
reinstated and any suspended compensation shall be promptly paid to Executive.

(e)        Without Cause. Executive may be terminated by Company for any reason
or for no reason at any time.

(f)         Executive Termination for Good Reason. Executive shall have the
right to terminate his or her employment with the Company for Good Reason. For
purposes of this Agreement, "Good Reason" shall mean:

 

5

 


--------------------------------------------------------------------------------



 

 

(i)        the assignment to Executive of any duties inconsistent with
Executive’s position (including status, offices, and titles), authority, duties
or responsibilities as contemplated by this Agreement, or any other action by
Company which results in a material diminution in such position, authority,
duties or responsibilities, including without limitation, changes to Executive's
position in any succeeding surviving corporate entity in comparison to the
position currently held with Company, excluding for this purpose isolated,
insubstantial and inadvertent actions not taken in bad faith and which are
remedied by Company promptly after receipt of such notice thereof given by
Executive;

(ii)        any failure by Company to provide the employee with the compensation
and benefits as provided for in this Agreement, other than isolated,
insubstantial and inadvertent failures not occurring in bad faith and which are
remedied by Company promptly after receipt of notice thereof given by Executive;
or

(iii)       any purported termination by Company of Executive’s employment
otherwise than as expressly permitted by this Agreement.

No termination of Executive's employment hereunder by Executive for Good Reason
shall be effective unless the provisions of this Section 7(f) shall first have
been complied with. Any termination of Executive’s employment by Executive under
this Section 7(f) shall be communicated by a Good Reason Termination Notice to
Company given within thirty (30) days of the occurrence of the event listed
above in accordance with Section 14. A “Good Reason Termination Notice” means a
written notice which (1) indicates the specific termination provision in this
Agreement relied upon, (2) sets forth, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (3) specifies a termination
date, which date shall not be less than fifteen (15) nor more than thirty (30)
calendar days after the giving of such notice. Company shall have fifteen (15)
days (the "Company's Cure Period") from the date Company receives a Good Reason
Termination Notice to remedy and cure any alleged Good Reason supporting any
termination pursuant to this Section 7(f). If Company fails to cure such alleged
Good Reason within Company's Cure Period, Executive's employment hereunder and
this Agreement shall then terminate for Good Reason as of the conclusion of
Company's Cure Period or the termination date set forth in the Good Reason
Termination Notice, whichever is later. If Company cures the alleged Good
Reason, Executive shall then immediately resume his or her duties under this
Agreement.

 

(g)        Resignation. Executive shall have the right to terminate his or her
employment with the Company at any time for any reason whatsoever.

8.

COMPENSATION UPON TERMINATION.

(a)        Generally. Executive’s entitlement to compensation in the event of a
Termination Event, shall be as set forth in this Section 8.

 

6

 


--------------------------------------------------------------------------------



 

 

(b)        Mutual. If this Agreement and Executive’s employment hereunder is
terminated by mutual agreement pursuant to Section 7(b) hereof, Executive's
compensation and benefits on a going forward basis shall be as agreed to by the
parties at such time.

(c)        Death. If this Agreement and Executive’s employment hereunder is
terminated due to the death of Executive pursuant to Section 7(c), Company shall
have no obligation to Executive or legal representatives of Executive other than
(i) payment of termination compensation in the amount equal to two (2) times
Executive's annual Base Compensation in effect on the date of such termination,
subject to applicable withholding taxes, and payable, in a lump sum(s) within
sixty (60) days following the date of such Executive’s death (the “Payment
Date”); (ii) payment of the "target bonus," as that term is used in Company's
current bonus plan for full time officers of Company, or its equivalent if the
term or plan should be amended, which Executive would have earned during the two
(2) year period commencing on the date of such termination, payable on the
Payment Date; (iii) payment of any accrued benefits or obligations owed to
Executive; (iv) benefits (if any) provided in accordance with applicable plans,
programs and arrangements of Company or as required by law; and (v) any
outstanding equity grant(s) held by Executive at the time of such termination as
governed by the agreement or plan pursuant to which such grant(s) was issued.

(d)        Disability. If Executive incurs a Disability, Company shall have no
obligation to Executive or legal representatives of Executive other than (i)
payment of termination compensation in the amount equal to two (2) times
Executive's annual Base Compensation in effect on the date of the determination
of the Disability, subject to applicable withholding taxes, and payable, subject
to Section 8(h), in accordance with Company’s payroll cycle during the two (2)
year period commencing on the date of the determination of the Disability; (ii)
payment of the Executive’s "target bonus," as that term is used in Company's
current bonus plan for full time officers of Company, or its equivalent if the
term or plan should be amended, which Executive would have been otherwise
entitled to receive each year during the two (2) year period commencing on the
date of the determination of the Disability, payable, subject to Section 8(h),
in each of the two years following the year of the determination of the
Disability; (iii) payment of any accrued benefits or obligations owed to
Executive; (iv) benefits (if any) provided in accordance with applicable plans,
programs and arrangements of Company or as required by law; and (v) any
outstanding equity grant(s) held by Executive at the time of such termination as
governed by the agreement or plan pursuant to which such grant(s) was issued.

 

The terms of this Section 8(d) to the contrary notwithstanding, in the event
that the Executive ‘s disability satisfies the definition of disability under
Section 409A of the Internal Revenue Code, Company shall pay the amounts
specified in subsections (i) and (ii) of this Section 8(d) in a lump sum(s)
within sixty (60) days following the date of determination of such Disability.

(e)        Cause. If this Agreement and Executive’s employment hereunder is
terminated for Cause pursuant to Section 7(d) hereof, Company shall have no
obligation

 

7

 


--------------------------------------------------------------------------------



 

to Executive or legal representatives of Executive other than (i) payment of
Executive’s Base Compensation through such date of termination; (ii) payment of
any accrued benefits or obligations owed to Executive; (iii) benefits (if any)
provided in accordance with applicable plans, programs and arrangements of
Company or as required by law; (iv) any outstanding equity grant(s) held by
Executive at the time of such termination as governed by the agreement or plan
pursuant to which such grant(s) was issued.

(f)         Without Cause. If this Agreement and Executive’s employment
hereunder is terminated without Cause pursuant to Section 7(e) hereof, Company
shall have no obligation to Executive or legal representatives of Executive
other than (conditioned upon the last sentence of this Section 8(f)) (i) payment
of termination compensation in the amount equal to two (2) times Executive's
annual Base Compensation in effect on the date of such termination, subject to
applicable withholding taxes, and payable, subject to Section 8(h), in
accordance with Company’s payroll cycle during the two (2) year period
commencing on the date of such termination; (ii) payment of the " target bonus,"
as that term is used in Company's current bonus plan for full time officers of
Company, or its equivalent if the term or plan should be amended, which
Executive would have been otherwise entitled to receive each year during the two
(2) year period commencing on the date of such termination, payable, subject to
Section 8(h), in each of the two years following the year of termination; (iii)
continued coverage of medical benefits for a period of two (2) years or until
such time as Executive commences new employment, whichever occurs first; (iv)
payment of any accrued benefits or obligations owed to Executive; (v) benefits
(if any) provided in accordance with applicable plans, programs and arrangements
of Company or as required by law; (vi) payment of reasonable professional search
fees relating to Executive's outplacement; and (vii) any outstanding equity
grant(s) held by Executive at the time of such termination as governed by the
agreement or plan pursuant to which such grant(s) was issued. In consideration
of the compensation and benefits payable to Executive pursuant to subsections
(i), (ii), (iii) and (vi), Executive shall, as a condition to payment of such
compensation and benefits, execute a general release, in form and substance
reasonably acceptable to the Company, releasing the Company and its affiliates
from all claims and liabilities Executive may have against the Company in
connection with Executive’s employment by the Company, except for any accrued
obligations.

(g)        Executive Termination for Good Reason. If this Agreement and
Executive's employment hereunder is terminated by Executive for Good Reason
pursuant to Section 7(f) hereof, Company shall have no obligation to Executive
or legal representatives of Executive other than (conditioned upon the last
sentence of this Section 8(g)) (i) payment of termination compensation in the
amount equal to two (2) times Executive's annual Base Compensation in effect on
the date of such termination, subject to applicable withholding taxes, and
payable, subject to Section 8(h), in accordance with Company’s payroll cycle
during the two (2) year period commencing on the date of such termination; (ii)
payment of the Executive’s " target bonus," as that term is used in Company's
current bonus plan for full time officers of Company, or its equivalent if the
term or plan should be amended, which Executive would have been otherwise
entitled to receive each year during the two (2) year period commencing on the
date of such termination, payable, subject to Section 8(h), in each of the two
years following the year

 

8

 


--------------------------------------------------------------------------------



 

of termination ; (iii) continued coverage of medical benefits for a period of
two (2) years or until such time as Executive commences new employment,
whichever occurs first; (iv) payment of any accrued benefits or obligations owed
to Executive; (v) benefits (if any) provided in accordance with applicable
plans, programs and arrangements of Company or as required by law; and (vi)
payment of reasonable professional search fees relating to Executive's
outplacement; and (vii) any outstanding equity grant(s) held by Executive at the
time of such termination as governed by the agreement or plan pursuant to which
such grant(s) was issued. In consideration of the compensation and benefits
payable to Executive pursuant to subsections (i), (ii), (iii) and (vi),
Executive shall, as a condition to payment of such compensation and benefits,
execute a general release, in form and substance reasonably acceptable to the
Company, releasing the Company and its affiliates from all claims and
liabilities Executive may have against the Company in connection with
Executive’s employment by the Company, except for any accrued obligations.

 

(h)        Six-Month Deferral. If Executive is a “specified employee” as defined
in Section 409A(a)(2)(B)(i) of the Internal Revenue Code, Executive shall not be
paid the amounts that would otherwise be payable to Executive pursuant Section
8(d)(i) and 8(d)(ii), 8(f)(i) and 8(f)(ii) or Section 8(g)(i) and 8(g)(ii), as
the case may be, for the first six months following termination of Executive’s
employment. The aggregate of such amounts shall instead be paid in one lump sum
immediately following the expiration of the six month period. The preceding
payment restriction shall not apply to the extent that any portion of such
payment, if made during the first six-month period, would be treated as exempt
from the provisions of Section 409A or would otherwise be treated as permitted
deferred compensation pursuant to any other applicable provisions of Section
409A or the rules and regulations promulgated thereunder (for example, as
separation pay due to an involuntary termination pursuant to 1.409A-1(b)(9)(iii)
of the Treasury Regulations).

(i)         Resignation. If this Agreement and Executive’s employment hereunder
is terminated due to his or her resignation pursuant to Section 7(g) hereof,
Company shall have no obligation to Executive or legal representatives of
Executive other than (i) the payment of Executive’s Base Compensation through
such date of termination; (ii) the payment of any accrued benefits or
obligations owed to Executive; and (iii) benefits (if any) provided in
accordance with applicable plans, programs and arrangements of Company or as
required by law; and (iv) any outstanding equity grant(s) held by Executive at
such time as governed by the agreement or plan pursuant to which such grant(s)
was issued.

(j)         Discretionary One Time Bonus. If this Agreement and Executive's
employment hereunder is terminated (i) by the Company without Cause, pursuant to
Section 7(e) hereof; or (ii) by the Executive for Good Reason, pursuant to
Section 7(f) hereof; at the conclusion of the two (2) year period commencing
with the date of such termination, at the sole and unfettered discretion of the
Company, Executive may be awarded a one time termination bonus in an amount not
to exceed one half of Executive's annual Base Compensation in effect on the date
of such termination, subject to applicable withholding taxes. Such payment shall
be made in a lump sum within sixty (60) days following the date of determination
by the Company to make such payment.

 

9

 


--------------------------------------------------------------------------------



 

 

(k)         No Mitigation. Executive shall not be required to mitigate the
amount of any payments provided for in Sections 8(f) and 8(g) by seeking other
employment or otherwise, nor shall the amount of any payments or benefits
provided for in Sections 8(f) and 8(g) be reduced by any compensation earned by
Executive as a result of employment by another employer or by retirement
benefits.

9.          CONFIDENTIAL INFORMATION. Executive recognizes and acknowledges that
he or she will have access to certain confidential information of Company, its
subsidiaries and affiliates and of corporations with whom Company does business,
and that such information constitutes valuable, special and unique property of
Company, its subsidiaries, affiliates and such other corporations. During the
term of this Agreement and subsequent to the termination of this Agreement for
any reason, Executive agrees not to disclose or use any confidential
information, including without limitation, information regarding research,
developments, product designs or specifications, manufacturing processes,
“know-how,” prices, suppliers, customers, costs or any knowledge or information
with respect to confidential or trade secrets of Company, it being understood
that such confidential information does not include information that is publicly
available unless such information became publicly available as a result of a
breach of this Agreement. Executive acknowledges and agrees that all notes,
records, reports, sketches, plans, unpublished memoranda or other documents
belonging to Company, but held by Executive, concerning any information relating
to Company’s business, whether confidential or not, are the property of Company
and will be promptly delivered to Company upon Executive’s leaving the employ of
Company or upon the request of Company at any time.

10.        INTELLECTUAL PROPERTY. As used in this Section 10 and the following
Section 11, it is understood that Business is the actual or intended vacation
cruise business of Company, its subsidiaries or affiliates (including ancillary
vacation cruise related operations of Company, its subsidiaries and affiliates,
such as tours, expeditions and destination vacations), as such Business is
expanded or modified during the term of Executive's employment. Executive
acknowledges and agrees that all discoveries, inventions, designs, improvements,
formulas, formulations, ideas, devices, writings, publications, study protocols,
study results, computer data or programs, or other intellectual property,
whether or not subject to patent or copyright laws, which Executive shall
conceive solely or jointly with others, in the course or scope of his or her
employment with Company or its subsidiaries or affiliates or in any way related
to the Business, whether during or after working hours, or with the use of
equipment, materials or facilities of Company, its subsidiaries or affiliates
(collectively referred to herein as “Intellectual Property”), shall be the sole
and exclusive property of Company or its subsidiaries or affiliates without
further compensation to Executive. For purposes of this Agreement, any
Intellectual Property, based upon proprietary or confidential information of
Company, its subsidiaries or affiliates, developed within six (6) months after
the termination of Executive’s employment, shall be presumed to be the property
of Company. Executive agrees to promptly notify Company and fully disclose the
nature of such Intellectual Property. Executive shall take such steps as are
deemed necessary to maintain complete and current records thereof, and Executive
shall assign to Company or its designees, the entire right, title and interest
in said Intellectual Property.

 

10

 


--------------------------------------------------------------------------------



 

 

11.        NON-COMPETITION. Executive acknowledges that his or her services to
be rendered hereunder are of a special and unusual character that have a unique
value to Company and the conduct of its Business, the loss of which cannot
adequately be compensated by damages in an action at law. In view of the unique
value to Company of the services of Executive for which Company has contracted
hereunder, and because of the confidential information to be obtained by or
disclosed to Executive as herein above set forth, and as a material inducement
to Company to enter into this Agreement and to pay and make available to
Executive the compensation and other benefits referred to herein, Executive
covenants and agrees that Executive will not, directly or indirectly, whether as
principal, agent, trustee or through the agency of any corporation, partnership,
association or agent (other than as the holder of not more than five percent
(5%) of the total outstanding stock of any company the securities of which are
traded on a regular basis on recognized securities exchanges):

 

(a)        while employed under this Agreement (i) work for (in any capacity,
including without limitation as a director, officer or employee) any other
entity engaged in cruises, with a minimum fleet size of 3,000 berths, or cruise
related businesses of any such entity or (ii) recruit, or otherwise influence or
attempt to induce employees of Company to leave the employment of Company; and

(b)        for the two (2) year period immediately following the termination of
Executive's employment pursuant to this Agreement (the "Non-competition
Period"), for any reason, serve as or be a consultant to or employee, officer,
agent, director or owner of another entity engaged in cruises, with a minimum
fleet size of 3,000 berths, or cruise related businesses of any such entity.
Executive further agrees that during the Non-competition Period, he or she shall
not: (i) employ or seek to employ any person who is then employed or retained by
Company or its affiliates (or who was so employed or retained at any time within
the six (6) month period prior to the last day of Executive’s employment with
Company); or (ii) solicit, induce, or influence any proprietor, partner,
stockholder, lender, director, officer, employee, joint venturer, investor,
consultant, agent, lessor, supplier, customer or any other person or entity
which has a business relationship with Company or its affiliates at any time
during the Non-competition Period, to discontinue or reduce or modify the extent
of such relationship with Company or any of its subsidiaries.

Executive has carefully read and considered the provisions of Sections 9, 10,
and 11 hereof and agrees that the restrictions set forth in such sections are
fair and reasonable and are reasonably required for the protection of the
interests of Company, its officers, directors, shareholders, and other
employees, for the protection of the business of Company, and to ensure that
Executive devotes his or her entire professional time, energy, and skills to the
business of Company. Executive acknowledges that he or she is qualified to
engage in businesses other than that described in this Section 11. It is the
belief of the parties, therefore, that the best protection that can be given to
Company that does not in any way infringe upon the rights of Executive to engage
in any unrelated businesses is to provide for the restrictions described above.
In view of the substantial harm which would result from a breach by Executive of
Sections 9, 10 and 11, the parties agree that the restrictions contained therein
shall be enforced to the maximum extent

 

11

 


--------------------------------------------------------------------------------



 

permitted by law as more particularly set forth in Section 12 below. In the
event that any of said restrictions shall be held unenforceable by any court of
competent jurisdiction, the parties hereto agree that it is their desire that
such court shall substitute a reasonable judicially enforceable limitation in
place of any limitation deemed unenforceable and that as so modified, the
covenant shall be as fully enforceable as if it had been set forth herein by the
parties.

 

 

12.        NON-DISPARAGEMENT. During the duration of the Term and any
Non-competition Period, Executive agrees that he or she shall not, at any time,
make derogatory statements about the Company or its affiliates or otherwise
disparage the business, name or reputation of the Company or its affiliates.

13.        REMEDIES. The provisions of Sections 9, 10, 11 and 12 of this
Agreement shall survive the termination of this Agreement as set forth therein,
regardless of the circumstances or reasons for such termination, and inure to
the benefit of Company. The restrictions set forth in Sections 9, 10, 11 and 12
are considered to be reasonable for the purposes of protecting the business of
Company. Company and Executive acknowledge that Company would be irreparably
harmed and that monetary damages would not provide an adequate remedy to Company
if the covenants contained in Sections 9, 10, 11 and 12 were not complied with
in accordance with their terms. Accordingly, Executive agrees that Company shall
be entitled to injunctive and other equitable relief to secure the enforcement
of these provisions, in addition to any other remedy which may be available to
Company. The Company shall be entitled to receive from Executive reimbursement
for reasonable attorneys’ fees and expenses incurred by Company in successfully
enforcing these provisions to final judgment and Executive shall be entitled to
receive from Company reasonable attorney’s fees and expenses incurred by
Executive in the event Company is found to be not entitled to enforcement of
these provisions.

14.        NOTICES. Any notice required or permitted to be given under this
Agreement shall be in writing and sent by an overnight courier service that
provides proof of receipt, mailed by registered or certified mail (postage
prepaid, return receipt requested) or telecopied to the parties at the addresses
below (or to such other address as either party shall designate by like notice):

If to Executive: To the address set forth below his or her signature on the
signature page hereof.

With a copy to:

 

Edward P. Smith, Esq.

 

Chadbourne & Parke LLP

 

30 Rockefeller Plaza

 

New York, New York 10112

Telephone: 212-408-5371

 

 

 

 

 

 

 

 

 

12

 


--------------------------------------------------------------------------------



 

 

 

If to Company:

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, FL 33132

Attention: General Counsel

Telephone: (305) 539-6000

Facsimile: (305) 539-0562

 

 

With a copy to:

 

Royal Caribbean Cruises Ltd.

 

 

1050 Caribbean Way

 

 

Miami, FL 33132

 

 

Attention: Vice President and

 

 

Global Chief Human Resource Officer

 

Telephone: (305) 539-6000

 

 

 

 

 

 

 

 

Facsimile: (305) 539-0562

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.

ENTIRE AGREEMENT; MODIFICATION.

(a)        This Agreement contains the entire agreement of Company and Executive
with respect to the subject matter hereof, and Company and Executive hereby
acknowledge and agree that this Agreement supersedes any prior statements,
writings, promises, understandings or commitments with respect to the subject
matter hereof.

(b)        No future oral statements, promises or commitments with respect to
the subject matter hereof, or other purported modification hereof, shall be
binding upon the parties hereto unless the same is reduced to writing and signed
by each party hereto.

16.        ASSIGNMENT. The rights and obligations of Company under this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, heirs (in the case of Executive) and assigns.
No rights or obligations of Company under this Agreement may be assigned or
transferred by Company, except that such rights or obligations may be assigned
or transferred pursuant to a merger, consolidation or other combination,
reconstruction or amalgamation or a sale or liquidation of all or substantially
all of the business and assets of Company. Executive may not assign his or her
rights and obligations under this Agreement other than his or

 

13

 


--------------------------------------------------------------------------------



 

her rights to compensation and benefits, which may be transferred only by will
or operation of law.

17.        LEGAL EXPENSES. Each party shall pay for all expenses incurred on its
behalf in connection with this Agreement.

18.        CONTINUATION OF PAYMENTS DURING DISPUTE. Pending the resolution of
any dispute, controversy or claim arising out of, relating to or in connection
with this Agreement, including any question regarding its existence, validity or
termination, or regarding a breach thereof or indemnification thereunder,
Executive (and his or her successor and heirs) shall continue to receive all
payments and benefits due under this Agreement or otherwise, except: (i) to the
extent a court of competent jurisdiction or arbiter, otherwise expressly
provides, (ii) if the nature or basis of the dispute of any aspect thereof
pertains to or involves payments or monies owed by Executive to Company
(including payments or monies claimed by Company as being owed by Executive)
Company may suspend payments to Executive pending resolution of such dispute,
controversy or claim, or (iii) as otherwise permitted elsewhere in this
Agreement.

19.        DISPUTE RESOLUTION. Any dispute, controversy or claim arising out of,
relating to or in connection with this Agreement, including any question
regarding its existence, validity or termination, or regarding a breach thereof
or indemnification thereunder (a "Dispute") shall be resolved pursuant to the
following:

 

(a)        Any party (a "Disputing Party") may initiate consideration of a
Dispute hereunder by giving written notice to the other party of the existence
of a Dispute (a "Dispute Notice"). Such notice shall set forth in reasonable
detail the nature of the Dispute to be considered and shall be accompanied by a
full disclosure of all factual evidence then available to the Disputing Party
and by a statement of the applicable legal basis of the dispute; provided,
however, that (i) to provide any such disclosure or to state any legal basis
shall not operate as a waiver of such legal basis or operate to preclude the
presentation or introduction of such factual evidence at a later time or in any
subsequent proceeding or litigation or otherwise constitute a waiver of any
right that a party may then or thereafter possess; and (ii) any settlement
proposal made or proposed shall be deemed to have been made or proposed as part
of a settlement discussion and may not be introduced in a legal proceeding
without the prior written consent of the party making such proposal. The parties
shall thereafter engage in good faith negotiations between themselves or their
representatives for a period not to exceed thirty (30) days.

(b)        Upon the giving or receipt of a Dispute Notice and the expiration of
the thirty (30) day period provided in Section 19(a) hereof, during which good
faith negotiations must have taken place, the parties may then commence
arbitration in accordance with this Section 19(b) and subsequent subsections.
Any dispute or claim arising from or relating to this Agreement, any dispute or
claim arising from the rights and obligations created under this Agreement, or
any dispute or claim relating to the breach of this Agreement, shall be settled
by binding arbitration pursuant to the

 

14

 


--------------------------------------------------------------------------------



 

Commercial Arbitration Rules (and not the National Rules for the Resolution of
Employment Disputes) of the American Arbitration Association. A party with a
dispute or claim shall provide written notice requesting dispute resolution
pursuant to this Section (the "Notice"). The arbitration panel shall be composed
of three (3) arbitrators. The arbitration proceedings shall be conducted in
Miami, Florida. Each party shall appoint one arbitrator within fourteen (14)
calendar days from the receipt of Notice. These two arbitrators shall appoint
the third arbitrator by mutual agreement within fourteen (14) calendar days of
their own appointment. If the two (2) arbitrators appointed by the parties
cannot agree on the third arbitrator within the specified time frames, the
American Arbitration Association shall appoint one or more qualified
arbitrators, as the case may be, as provided for in the Commercial Arbitration
Rules of the American Arbitration Association.

(c)        Subject to the last sentence of this Section 19(c), each party shall
be liable for 50% of the costs of the arbiters and of any other costs of the
arbitration proceeding itself. If either party refuses to pay such costs and the
other party makes payment of all costs which would otherwise be due, the
arbitration panel shall enter an award in favor of the party which complies with
its obligation to pay such costs. In accordance with Section 21(d) hereof, upon
the entering of an award, the arbitration panel shall award the prevailing party
all of its legal fees and costs incurred with respect to prosecuting or
defending its case, including its share of the costs of the arbitration
proceeding itself.

(d)        The arbitration proceedings shall in all events include the right to
a hearing, the right to cross-examine witnesses giving oral or written
testimony, and the right to subpoena witnesses to testify at the hearing.

(e)        The arbitration shall be final and binding on the parties without any
right to appeal in any court of law

.

(f)         The covenant to arbitrate set forth in this Section 19 shall
continue in effect after the expiration or termination of this Agreement.

20.        INDEMNIFICATION. Company shall defend and indemnify Executive, in
accordance with the then governing Articles of Incorporation, as amended, and
Bylaws, as amended, of Company, for any civil or dispute resolution proceeding
involving Executive, by reason of the fact that Executive is or was serving as
an officer of Company or is or was otherwise serving at the request of Company.

21.

MISCELLANEOUS.

(a)        This Agreement shall be subject to and governed by the laws of the
State of Florida, without regard to the conflicts of laws principles thereof.

(b)        The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or the interpretation of this
Agreement.

(c)        The failure of any party to enforce any provision of this Agreement
shall in no manner affect the right to enforce the same, and the waiver by any
party of any

 

15

 


--------------------------------------------------------------------------------



 

breach of any provision of this Agreement shall not be construed to be a waiver
by such party of any succeeding breach of such provision or a waiver by such
party of any breach of any other provision.

(d)        In any dispute, arbitration and/or litigation arising out of this
Agreement, including appeals, the prevailing party shall be entitled to recover
all legal fees and costs incurred in such dispute, arbitration and/or
litigation.

(e)        In the event any one or more of the provisions of this Agreement
shall for any reason be held invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall be unimpaired, and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable valid, and
enforceable provision which comes closest to the intent of the parties.

(f)         This Agreement may be executed in any number of counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By:  /s/ Bradley Stein

 

Bradley Stein

 

 

Vice President & General Counsel

 

 



 

 

 

EXECUTIVE

 

 

 

/s/ Richard D. Fain

 

 

Richard D. Fain

 

 

Title: Chairman and Chief Executive Officer

 

700 Arvida Parkway

 

 

Coral Gables, Florida 33156

 

 

 

 

 

 

 

 

 

 

16

 

 

 